Citation Nr: 1515699	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  10-36 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from March 1971 to December 1978.  He had additional service in the Army National Guard.  The Veteran died in June 1993.  The appellant is the Veteran's surviving spouse.  

This initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In August 2012, a hearing was held before the undersigned.  A copy of the hearing transcript is of record.  

In July 2014, the Board reopened and remanded the appellant's claim for service connection for the cause of the Veteran's death.  The case has since been returned to the Board for further appellate consideration.

The VBMS and Virtual VA folders have been reviewed

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Certificate of Death shows the immediate cause of the Veteran's death as cardiac arrhythmia heart failure due to sarcoid tumor of heart and pulmonary edema.  The autopsy report indicates that the Veteran died with advanced sarcoidosis with widespread tubercles in many organs.  There was massive involvement in the heart, consistent with primary myocardial sarcoidosis.  The immediate cause of death was most likely related to conduction disturbances and cardiac arrhythmia.  There was also evidence of right ventricular hypertrophy secondary to lung involvement by sarcoidosis with evidence of cor pulmonale.  

The Veteran was not service-connected for any of the disorders listed on the Certificate of Death.  The appellant, however, has raised several theories of entitlement.  In a November 1993 letter, a private attorney argued that the medication used to treat the Veteran's service-connected PTSD adversely affected his coronary disorder.  In a December 1994 statement, the appellant stated that the Veteran was treated for an illness that had symptoms of sarcoidosis when he was in the service and she felt this was the beginning of his sarcoidosis.  In her February 2010 VA Form 9, the appellant argued that the Veteran's PTSD caused or contributed to his death.  At the hearing, she argued that the cause of his death was ischemic heart disease related to Agent Orange exposure during service in Vietnam.  She further testified that the Veteran had numerous complaints during service and she was wondering if the disorder (e.g., sarcoidosis) had been surfacing back then.  

In July 2014, the Board remanded the claim for additional development, to include obtainment of a medical opinion to determine whether the cause of the Veteran's death is considered an ischemic heart disease under 38 C.F.R. § 3.309(e), and regarding the additional claimed theories of entitlement.   See 38 C.F.R. § 3.159(c)(4).  

In August 2014, a medical opinion was obtained from an advanced registered nurse practitioner.  He stated that the Veteran's listed cause of death does not qualify within the general accepted medical definition of "ischemic heart disease."  He reasoned that there was no obstruction of the coronary arteries causing ischemia of the heart.  He stated that autopsy report indicates there was no obstruction of the coronary arteries and there is no evidence of cardiac ischemia occurring secondary to ischemic heart disease.

Ischemic heart disease, however, includes acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  38 C.F.R. § 3.309(e).  The examiner did not address or discuss whether the following medical findings documented in the medical treatment records are reflective of diagnosis of ischemic heart disease, and if so, whether the disease contributed substantially or materially to the cause of the Veteran's death: early atherosclerotic cardiovascular changes on chest x-ray in May 1989; possible old anteroseptal myocardial infarction on EKG in November 1992; hypokinetic inferior and posterior heart segments consistent with old myocardial infarction on echocardiogram with Doppler in May 1993; possible old inferior infarct on EKG in June 1993; and mild noncalcific atherosclerosis without significantly occlusive lesions, mild atherosclerosis of pulmonary arterial tree, and aorta affected by mild noncalcific atherosclerosis on autopsy in June 1993.  

The August 2014 VA examiner also stated that nothing was found in the Veteran's service treatment records to indicate the possibility of sarcoidosis or that problems during service contributed in any fashion to the Veteran's death.  He opined that the cause of the Veteran's death is not related to any condition of the Veteran secondary to or occurring during service including any presumptive cause due to service in Vietnam.  He stated that no nexus was provided to link the cause of the Veteran's death as manifesting during service or otherwise related to service.  He stated that medical records do not show any indication of the Veteran's cause of death - sarcoidosis - to have manifested during service and it is not related to service.  He did not, however, discuss whether complaint of right anterior chest pain in October 1976, chest x-ray findings of the right side of the film being "once again" darker than the left side of the film in May 1977, and operative findings of occasional mesenteric nodes with some adhesions in June 1978, may have been initial manifestations of sarcoidosis.   

Finally, the examiner stated that the Veteran's service-connected conditions, to include PTSD, did not at least as likely as not contribute substantially or materially to the cause of his death.  He did not, however, address the appellant's contention that medication that the Veteran took for treatment of his service-connected PTSD had an adverse effect on his heart as suggested in a November 1992 discharge summary from Dr. S at Parkview Medical Center which recommended that arrhythmogenic psychotropic drugs be avoided, and in a June 1993 final summary from Colorado Mental Health Institute that noted that the Veteran was on Imipramine from May to November 1992 when it was discontinued due to onset of chest pain with associated difficulty breathing.  It was also noted that from November 1992 until the date of the Veteran's death, he was not treated with psychotropic medication in part due to his medical condition.  Also, September 1988 VA treatment records document that the Veteran's blood pressure became elevated when under stress.

In light of the foregoing, the Board finds that the August 2014 VA medical opinion regarding the cause of the Veteran's death is inadequate for the purpose of adjudicating the claim and obtainment of an additional VA medical opinion is therefore warranted.

Finally, although the claim was readjudicated in an October 2014 supplemental statement of the case (SSOC), the October 2014 SSOC that was mailed to the appellant was returned to VA as undeliverable.  In November 2014 correspondence, the appellant updated her current mailing address with VA.  A copy of the October 2014 SSOC should therefore be resent to the appellant at her current mailing address of record.

Accordingly, the case is REMANDED for the following action:

1. Mail a copy of the October 2014 SSOC to the appellant at her current mailing address of record as documented in a November 2014 statement contained in Virtual VA, which should be documented in the claims file.

2. Obtain a medical opinion from a cardiologist or other qualified physician regarding the cause of the Veteran's death.  The claims folder, to include any relevant electronic records, should be available for review.  

The examiner is requested to respond to the following questions:

(a) Did the Veteran have diagnosis of ischemic heart disease within the generally accepted medical definition of "ischemic heart disease?"  See 38 C.F.R. § 3.309(e), 
Note 3.  In addressing this inquiry, the examiner should acknowledge and discuss findings of early atherosclerotic cardiovascular changes on chest x-ray in May 1989; possible old anteroseptal myocardial infarction on EKG in November 1992; hypokinetic inferior and posterior heart segments consistent with old myocardial infarction on echocardiogram with Doppler in May 1993; possible old inferior infarct on EKG in June 1993; and mild noncalcific atherosclerosis without significantly occlusive lesions, mild atherosclerosis of pulmonary arterial tree, and aorta affected by mild noncalcific atherosclerosis on autopsy in June 1993.  

If so, is it at least as likely as not (a 50 percent or greater probability) that ischemic heart disease substantially or materially contributed to his cause of death?

(b) If the Veteran's cause of death was not due to ischemic heart disease, is it at least at least as likely as not that any of the listed causes of death first manifested during service or are otherwise related to service, to include his presumed exposure to herbicides?  In answering this inquiry, the examiner should acknowledge and discuss findings in the Veteran's service treatment records of right anterior chest pain in October 1976, chest x-ray findings of the right side of the film being "once again" darker than the left side of the film in May 1977, and operative findings of occasional mesenteric nodes with some adhesions in June 1978 and state whether such findings are initial manifestations of sarcoidosis which was initially clinically diagnosed in the mid-1980s.    

(c) If the Veteran's cause of death is not due to ischemic heart disease or otherwise related to service, is it at least as likely as not that any of his service-connected disabilities (PTSD, residual of shell fragment wound right flank, irritable bowel syndrome, fracture of fifth metacarpal right hand, and residuals of exploratory laparotomy and appendectomy) substantially or materially contributed to his cause of death.  The examiner should specifically acknowledge and discuss the contention that medication taken for treatment of the Veteran's psychiatric disability may have had an adverse effect on his heart as suggested in a November 1992 discharge summary from Dr. Stachler at Parkview Medical Center (recommending avoidance of arrhythmogenic psychotropic drugs); a June 1993 final summary from Colorado Mental Health Institute (notations to the effect that Imipramine was started in May 1992 and discontinued in November 1992 due to onset of chest pain with associated difficulty breathing and that the Veteran was not treated with medication for his psychiatric condition from November 1992 until the date of his death, in part due to his medical condition); and September 1988 VA treatment records noting elevation of blood pressure when under stress.

A complete rationale must be provided for any opinion offered.  

3. After completing the requested action and any additional development deemed appropriate, readjudicate the issue of entitlement to service connection for the cause of the Veteran's death.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished a fully responsive SSOC and afforded a reasonable opportunity for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




